Citation Nr: 9934600	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee from February 19, 1992 to 
February 23, 1999.

2.  Entitlement to a rating in excess of 20 percent from 
February 19, 1992 to April 9, 1998, and in excess of 30 
percent from April 10, 1998 to February 23, 1999, for 
postoperative residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
July 1971.

This matter arises from an August 1993 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran noted a timely appeal and 
the case was referred to the Board of Veterans' Appeals (BVA 
or Board) for resolution.  In September 1997, the veteran 
appeared for a Travel Board hearing before the BVA sitting in 
Cleveland, Ohio.  In February 1998 the Board REMANDED the 
issues set forth on the title page of this decision to the RO 
for additional development.  The case has subsequently been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The arthritis of the veteran's right knee was productive 
of functional loss due to pain from February 19, 1992 to 
March 2, 1998, as manifested by range of motion from 15 
degrees to 110 degrees.
 
2.  The arthritis of the veteran's right knee was productive 
of limitation of motion from 10 degrees to 95 degrees from 
March 3, 1998 to February 23, 1999, with increased functional 
loss as manifested by pain and difficulty walking.

3.  The postoperative residuals of the veteran's right knee 
injury were productive of no more than moderate impairment 
from February 19, 1992 to April 9, 1998, excluding periods of 
convalescence, as manifested by mild laxity and positive 
patellar compression. 

4.  The postoperative residuals of the veteran's right knee 
injury were productive of severe impairment from April 10, 
1998 to February 23, 1999, excluding periods of 
convalescence, as manifested by chondromalacia, internal 
derangement, severe pain, and loose bodies.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for arthritis of the right knee from 
February 19, 1992, to March 2, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5003 (1999).
 
2.  The schedular criteria for a disability evaluation of 20 
percent for arthritis of the right knee from March 3, 1998 to 
February 23, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5003 (1999).

3.  The schedular criteria for a disability evaluation in 
excess of 20 percent from February 19, 1992 to April 9, 1998, 
and in excess of 30 percent from April 10, 1998 to February 
23, 1999, for postoperative residuals of a right knee injury, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board finds that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board also finds 
after reviewing the evidence of record that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  See 38 U.S.C.A. § 5107(a). 

The Board notes that in February 1999, during the pendency of 
this appeal and subsequent to a Board remand, the veteran's 
right knee was surgically replaced.  The RO has changed the 
designated rating code and assigned a 100 percent rating 
through March 30, 2000, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (1999), which refers to prosthetic 
replacement of the knee.  As the applicable rating code 
changed with the knee replacement, and the RO properly 
assigned the maximum schedular rating available effective 
from the date of the knee replacement until March 2000, the 
Board will consider only the ratings applicable prior to the 
February 23, 1999 surgery since the veteran's knee will not 
be reevaluated until March 2000.  In other words, the Board 
will consider the right knee disability from February 1992 
through to the February 1999 total knee replacement, with the 
exclusion of those periods that were assigned 100 percent 
ratings during convalescence from arthroscopic surgery.  See 
38 C.F.R. § 4.30 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. §§  4.3, 4.7. (1999).

The veteran was granted service connection for residuals of a 
right knee injury effective 1971, and service connection for 
arthritis of the right knee effective February 1992.  While 
the veteran's right knee disability was originally evaluated 
on the basis of instability, he was shown to have early 
osteoarthritic changes in January 1989.  He was subsequently 
diagnosed as having traumatic arthritis of the right knee, a 
condition which allows for a possible separate rating when 
there is evidence of arthritis in addition to instability 
under Diagnostic Code 5257.  See General Counsel's Opinion in 
VAOPGCPREC 23-97 (July 1, 1997).   

The veteran was assigned a 20 percent rating for his right 
knee instability subsequent to a September 1991 VA 
examination report which showed moderate bilateral genus 
valgus without gross instability and only minimal laxity.  A 
prior May 1990 private orthopedic arthroscopy had shown 
chondromalacia of the patella with subluxation and a June 
1991 arthroscopy was performed.  The September 1991 VA 
examination also indicated the presence of "severe" 
osteoarthritis of the right knee with range of motion from 5 
degrees to 120 degrees.  However, the VA radiologist's report 
noted that there was minimal arthritis in each knee and did 
not concur with the examiner's characterization of the 
condition as severe.  

In August 1992, the veteran was again diagnosed as having 
severe chondromalacia by his treating orthopedic surgeon, 
Ronald Moser, M.D.  The treatment records of Dr. Moser from 
April 1993 show that the veteran complained of excruciating 
pain in his right knee.  A physical evaluation showed much 
crepitation and a positive patella test.  There was evidence 
of marked pain to palpation and X-rays showed moderate 
osteoarthritic changes.  The diagnosis was reported as 
osteoarthritis, right knee, with hamstring tendonitis.  In 
December 1993, the veteran continued to complain of marked 
tenderness over the medial joint line with a positive patella 
compression test.  Dr. Moser noted no more than moderate 
osteoarthritis of the right knee, but found a possible 
degenerative tear of the medial meniscus and an arthroscopy 
was scheduled for January 1994.  The arthroscopy report 
confirmed Dr. Moser's diagnosis of meniscal tear of the right 
knee.  The postoperative diagnosis of the right knee showed 
osteoarthritis, internal derangement, and subluxation of the 
patella.  The veteran was assigned a temporary total rating 
until the end of March 1994, in accord with  38 C.F.R. 
§ 4.29.  Private orthopedic records from March 1994 noted 
that he was doing very well postoperatively with "some 
feelings of weakness" in his right knee.  

The veteran returned to Dr. Moser in June 1994 complaining of 
recurrent right knee pain.  There was a large amount of 
crepitation present, but otherwise the right knee was within 
normal limits.  The osteoarthritis was shown to be advancing 
but was still of moderate degree.  In August 1994 the veteran 
reported that his right knee was very painful and he was 
unable to bear weight.  Dr. Moser noted that the veteran had 
a large amount of effusion and an X-ray showed diffuse, 
moderate osteoarthritis without dislocation.  The diagnosis 
was reported as traumatic synovitis.  In September 1995, the 
veteran was shown to have full range of motion of his right 
knee with marked crepitus.  The knee was stable to varus and 
valgus stress.  The drawer signs, McMurray's sign and pivot 
shift were all negative and there was no rotary instability 
noted.  There was moderate osteoarthritis with pain to 
palpation along the medial joint line of the right knee.  The 
diagnosis was reported as internal derangement and the 
veteran was scheduled for arthroscopy in October 1995.  
Postoperatively, Dr. Moser noted that the veteran was doing 
very well, and the reports on improvement continued through 
January 1996.  The veteran had full range of motion without 
effusion in February 1996, and he reported that his right 
knee was asymptomatic.  He was discharged from Dr. Moser's 
care to be seen on an as needed basis.  

A February 1996 VA examination report noted the veteran's 
complaints of periodic effusion, although it was clear that 
his condition had improved since the October 1995 
arthroscopy.  The physical examination revealed no evidence 
of effusion but there was crepitus and mild laxity.  Range of 
motion was from 15 degrees to 110 degrees and the veteran 
walked with a limp.  

In July 1997, subsequent to complaints of increased right 
knee pain, the veteran had a right knee arthroscopy.  Dr. 
Moser's surgical report noted that the veteran had been 
followed for several months for "pain in his right knee 
secondary to the ravages of osteoarthritis."  The 
preoperative diagnosis of moderate arthritis of the right 
knee was replaced with a postoperative diagnosis of Grade III 
chondromalacia of the medial femoral condyle, a degenerative 
tear of the medial meniscus, and severe synovitis of the 
medial and lateral compartments.  The records from August 
through October 1997 indicate that the veteran was showing 
continued improvement since his July 1997 arthroscopy with 
minimal effusion and an almost imperceptible limp.  In 
October 1997, Dr. Moser noted that the veteran was "doing 
extremely well and continue[d] to improve."  He was 
discharged from care to be seen only as needed.

In September 1997, the veteran appeared for a Travel Board 
Hearing.  He testified that he was in pain all the time from 
his knee as well as his back.  He stated that he was finished 
with physical therapy because it was no longer of any benefit 
to him.  He reported that he had been through about seven 
surgeries on his right knee, but his doctor was reluctant to 
replace his knee because of his young age.  He testified that 
his understanding of his arthritis was that it "had taken 
hold" because of his many surgeries and the destruction done 
to his knee as a result.  

The veteran testified that the weather affected his knee and 
that it was worse in the spring and fall.  He no longer 
traveled much because the change in climate caused him 
problems.  The veteran had a knee brace that he stated had 
been prescribed since his arthroscopy about six weeks 
earlier.  He reported that the brace kept the swelling down 
and provided some stability for his knee because it gave out 
on him periodically.  He stated that he had great difficulty 
with steps and was using a cane for balance because of the 
weakness of his right knee.  He testified that he tried not 
to put weight on his right knee because it caused swelling.  
His knee had a grinding, popping sound that was "horrible" 
and painful for him.  

The veteran reported that he had not worked since a back 
injury in 1991, but that when he did work, the company tried 
to accommodate his knee problems.  He testified that his 
lifestyle had changed dramatically over the past ten years 
because of "a combination of things."  He no longer had a 
social life and did not participate in any outdoor 
activities.  He could not dance, bowl or hunt anymore.  While 
he did not attribute all of his problems to the right knee 
disability alone, he testified that it was a significant 
factor resulting in limitations on his daily activities.  He 
further testified that he continues to have pain from his 
back that extends down to his knee so that it is difficult to 
know the origin of the pain.  

The veteran's wife testified and confirmed her husband's 
statement of his physical limitations.  She reported that he 
no longer had an active social life and was practically 
homebound.  She testified that as a result of his physical 
difficulties, the veteran had become depressed.

Despite the RO's requests from both the veteran and Dr. 
Moser, there are no treatment records concerning the 
veteran's right knee from October 1997 through March 1998.  
In March 1998, records reflect that the veteran sought 
treatment from Dr. Moser for diffuse pain in his right knee.  
Dr. Moser noted one trigger point for pain in the veteran's 
right knee.  A physical evaluation revealed point tenderness 
to palpation over the anterior lateral portion of the right 
knee.  Dr. Moser stated that an osteophyte was causing the 
veteran's knee pain.  He recommended conservative therapy 
because the veteran was due for back surgery in two weeks.  

In April 1998 the veteran returned to Dr. Moser complaining 
of severe right knee pain.  Examination showed "strong 
evidence of severe osteoarthritis and chondromalacia."  The 
veteran was scheduled for arthroscopy the following week, 
which showed osteoarthritis, internal derangement, synovitis, 
and painful adhesions.  His follow-up evaluation at the end 
of April 1998 noted that his wounds were well healed and he 
was started on range of motion exercises.  His disability 
rating for postoperative residuals of a right knee injury was 
increased to 30 percent effective in April 1998, based upon 
the outpatient evaluation.

In June 1998, the veteran reported severe pain in the 
posterior aspect of his right knee.  An arthroscopy was 
performed in June 1998 to release an entrapped popliteal 
nerve in the right knee.  

The veteran appeared for a VA examination in August 1998.  He 
complained of swelling in his right knee with maneuverability 
severely limited by humidity.  He reported that driving was 
difficult and he could not really walk up and down stairs.  
Physical examination of the right knee showed limitation of 
extension to 10 degrees and limitation of flexion to 95 
degrees with pain from 60 degrees and thereafter.  There was 
some laxity but overall the ligaments were intact.  The 
Lachman's test, anterior and posterior drawer signs, and 
McMurray's test were all negative.  However, the grind test 
was strongly positive for arthritic changes.  An evaluation 
of the veteran's muscles showed 5/5 strength in both knees 
against strong resistance and gravity.  There was no evidence 
of weakness of the individual muscle groups.  X-rays of the 
right knee showed marked medial joint space narrowing and 
osteophyte formation and possibly loose bodies in the 
suprapatellar pouch and in the proper knee joint.  The 
examiner noted that both of the veteran's knee joints needed 
replacement in the future.  He reported a diagnosis of severe 
osteoarthritis of the right knee with deterioration since 
previous examination of 1996.

There are no further treatment records and no medical 
evidence of the status of the veteran's right knee until the 
surgical replacement in February 1999.  The veteran's private 
orthopedic surgeon submitted a statement in April 1999 
confirming that the veteran had a right total knee 
replacement on February 24, 1999, and was continuing 
postoperative care with physical therapy three times a week.  


I.  Increased Rating for Arthritis

The veteran's right knee arthritis has been evaluated 
according to 38 C.F.R. § 4.71a, Diagnostic Code 5003, which 
provides that arthritis, as established by x-ray findings, is 
rated on the basis of limitation of motion of the joint 
affected.  He was assigned a 10 percent rating from February 
19, 1992 to February 24, 1999 for severe osteoarthritis and 
painful motion.  He maintains that his arthritis was more 
disabling during that time period than recognized by a 10 
percent rating.

Pursuant to the Diagnostic Codes applicable to limitation of 
motion, there must be limitation of flexion of the leg to 45 
degrees or limitation of extension to 10 degrees to be 
eligible for a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (1999).  In the instant case, the 
medical evidence clearly establishes the presence of 
arthritis of the right knee.  However, there is no indication 
that the veteran's limitation of motion due to the arthritis 
met the schedular criteria for a compensable rating at all 
until the VA examination of August 1998.  At that time, he 
still was eligible for only a 10 percent rating according to 
the applicable criteria.  His range of motion was from 10 
degrees to 95 degrees.  The limitation of extension warranted 
a 10 percent rating, however, even resolving doubt in the 
veteran's favor that flexion was limited to 60 degrees by 
pain, the rating schedule still did not allow that as a 
compensable limitation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  

Nevertheless, while the veteran's limitation of motion had 
reached only a 10 percent rating according to the schedule, 
his condition had clearly increased in severity as of April 
1998.  His complaints of pain have been registered throughout 
the record, and his September 1997 hearing testimony 
reflected the impact that the right knee pain had on his 
daily living.  

In reviewing the evidence of record as a whole, the Board 
finds that the veteran's functional loss due to pain as a 
result of severe osteoarthritis warrants an additional 10 
percent rating pursuant to the criteria of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1999), effective from March 3, 1998.  
Although the veteran's testimony of September 1997 indicated 
pain and difficulty with the right knee, his surgeon's 
clinical evaluation of October 1997 indicated continued 
improvement to the extent that he was discharged from care.  
However, with the March 1998 outpatient clinical evaluation, 
the veteran's right knee disability seemed to increase in 
severity and his discomfort was attributed specifically to an 
osteophyte.  Moreover, while the veteran's right knee 
disability did not warrant an increased rating for limited 
range of motion under the applicable diagnostic codes, it is 
clearly established in the record that his functional loss 
was significant due to pain.  Whether the pain was primarily 
due to the multiple surgeries and recurrent chondromalacia or 
the attendant osteoarthritis, the evidence is equivocal.  
Nonetheless, the Board finds that as the medical evidence of 
the veteran's pain due to arthritis is not contradicted, and 
as resolution of reasonable doubt is mandated in such 
circumstances, an additional disability rating of 10 percent 
is warranted effective from March 3, 1998.   

The Board does not find that a rating disability in excess of 
20 percent is warranted for arthritis at any time from 
February 19, 1992 to February 23, 1999.  As noted previously, 
the range of motion of the veteran's right knee does not even 
reach a compensable level until April 1998, and then it was 
only 10 percent.  Moreover, while functional loss due to 
attendant pain was contemplated in the additional 10 percent 
rating, there is no evidence to suggest that there is disuse 
atrophy, weakness or incoordination on use of the right knee, 
such that a higher disability evaluation is warranted under 
these regulations.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); also see Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a disability evaluation in excess of 
10 percent for arthritis of the right knee from February 19, 
1992 to March 2, 1998, and also concludes that the evidence 
supports a 20 percent disability rating for arthritis from 
March 3, 1998 to February 23, 1999.

The Board found no evidence of record in relative equipoise 
with regard to the period between February 1992 and March 
1998 such that the doctrine of reasonable doubt was for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   


II.  Increased Rating for Postoperative Residuals 
of a Right Knee Injury

The veteran was granted service connection for residuals of a 
right knee injury effective 1971.  He is currently assigned a 
100 percent rating for a total knee replacement, effective 
from February 24, 1999.  The issue before the Board is the 
veteran's ratings prior to that surgery.  From the date in 
question (February 19, 1992), to the date of surgery 
(February 24, 1999), the veteran's right knee disability was 
evaluated according to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which refers to instability.  He was assigned a 20 
percent rating until April 10, 1998, when the rating was 
increased to 30 percent until the February 24, 1999, right 
total knee replacement.

The veteran's 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, is indicative of moderate impairment 
due to recurrent subluxation or lateral instability and the 
30 percent rating is indicative of severe impairment.  While 
the veteran's disability could also be considered under 
Diagnostic Code 5258, the maximum rating available under that 
code is 20 percent.  

The medical evidence shows that from February 19, 1992, 
through April 9, 1998, the veteran's right knee disability 
showed no more than moderate impairment (exclusive of the 
multiple arthroscopic surgeries and convalescent periods 
which have been assigned temporary total ratings) as 
manifested by instability and crepitus.  

In September 1991, a VA examiner noted that the veteran had 
only minimal laxity and no instability of his right knee.  
However, by August 1992, his right knee demonstrated 
crepitation and a positive patella compression test.  In 
January 1994, his diagnosis of subluxation of the patella was 
confirmed by arthroscopy, but the medical evidence showed 
that the impairment was no more than moderate with nearly 
full range of motion and little instability.  

The private outpatient notes through August 1994 showed 
crepitation but otherwise normal right knee joint.  He was 
diagnosed with synovitis in August 1994 but there was no 
evidence of instability of the right knee, despite effusion 
and osteoarthritis.  Moreover, outpatient records through 
July 1997 show continued improvement in the veteran's right 
knee with stability to varus and valgus stress and no rotary 
instability.  Indeed, the veteran reported that he was 
asymptomatic in February 1996.  In addition, subsequent to a 
July 1997 arthroscopy, the veteran continued to improve with 
minimal effusion shown and a "barely perceptible limp."  

Despite the veteran's September 1997 hearing testimony that 
his right knee condition had worsened, the medical evidence 
does not show an increase in the subluxation or lateral 
instability of the veteran's right knee.  His primary 
complaints of pain and limitation of motion were shown to be 
related to arthritis, and have been addressed earlier in this 
decision.  

The next record of treatment for the veteran's right knee is 
from March 1998, and it shows arthritic pain due to an 
osteophyte.  By April 1998, the veteran was seeking treatment 
from his orthopedic surgeon for "severe" right knee pain, 
reporting that he could not walk because of the pain.  At 
this point, his disability rating was increased to 30 percent 
until his right knee was replaced in February 1999.  The 
Board notes that 30 percent is the maximum rating available 
under the applicable diagnostic code, and the maximum rating 
available schedularly excluding ratings for ankylosis.  While 
the veteran's right knee was clearly limited in function, 
there is no evidence to suggest that it was ankylosed in any 
position, thus that diagnostic code is not for application.  

In summary, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for 
right knee instability from February 19, 1992 to April 9, 
1998, and against a rating in excess of 30 percent from April 
10, 1998 to February 23, 1999.  In reaching this 
determination, the Board considered the history of the 
veteran's disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2 
and whether the evidence of record presents such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1999).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his left knee disability has resulted in marked 
interference with his employment.  He testified in September 
1997 that he had been unemployed since a back injury in 1991, 
and that his employer had tried to accommodate his knee 
problems by shifting his workload.  While the veteran has 
clearly had frequent outpatient surgery, it has been properly 
compensated pursuant to 38 C.F.R. § 4.30.  There is no 
evidence of frequent periods of hospitalization that would 
otherwise warrant submission for assignment of an 
extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

With regard to application of 38 C.F.R. §§ 4.40 and 4.45, the 
veteran's complaints of pain and attendant functional loss 
were considered in evaluating his disability under the rating 
assigned for arthritis and will not be repeated here.   




ORDER

A rating in excess of 10 percent from February 19, 1992 to 
March 2, 1998, for arthritis of the right knee is denied 

Subject to the provisions governing the award of monetary 
benefits, a rating of 20 percent is granted for arthritis of 
the right knee from March 3, 1998 to February 22, 1999.

A rating in excess of 20 percent from February 19, 1992 to 
April 9, 1998, and in excess of 30 percent from April 10, 
1998 to February 22, 1999, for postoperative residuals of a 
right knee injury is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

